DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 13, in the reply filed on May 31, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0013287 to Yamaguchi et al. (hereinafter referred to as Yamaguchi).
	In regard to claim 1, as shown in figures 2 – 6 Yamaguchi discloses a filter assembly (1) having first and second inter-engageable housing. The first housing (4) has first and second laterally extending opposed end walls (41a, 4b) and first and second longitudinally extending opposed sidewalls (41c, 4ad). Each of the first and second opposed sidewalls (41c, 41d) extends between the first and second opposed end walls (41a, 41b). Each of the first and second opposed end walls (41a, 41b) have a plurality of holding portions (43) that have recesses therebetween, as shown in figures 4 and 5. The second housing (5) similarly has first and second laterally extending opposed end walls (51a, 51b) and first and second longitudinally extending opposed side walls (51c, 51d). Each of the first and second opposed sidewalls (51c, 51d) extends between the first and second opposed end walls (51a, 51b). Each of the first and second opposed end walls (51a, 51b) have a plurality of holding portions (53) that define ribs, as shown in figures 4 and 5. When the first and second housings (4, 5) are in an engaged configuration, as shown in figure 10, the ribs are receivable in the recesses of the end walls (41a, 41b) of the first housing (4). The first oppose sidewall (51c) of the second housing (5) abuts the first opposed sidewall (41c) of the first housing (4) and the second opposed sidewall (51d) of the second housing (5) abuts the second opposed sidewall (41d) of the first housing (4). The filter assembly (1) includes a filter media (2). When the first and second housings (4, 5) are in an engaged configuration, a portion of the filter media (2) is positioned between the ribs of the holding portions (53) and the recesses of the holding portions (43) of the end walls of the first housing. Another portion of the filter media (2) is positioned between the first opposed sidewall (51c) of the second housing and the first opposed sidewall (41c) of the first housing and another portion of the filter media is positioned between the second opposed sidewall (51d) of the second housing and the second opposed sidewall (41d) of the first housing, as shown in figure 10. 
	In regard to claim 2, the first and second housings (4, 5) are lockingly engaged by the engaging grooves (45) and engaging claws (54) when the first and second housing are in an engaged configuration. 
	In regard to claim 4, the first and second housings (4, 5,) are removably secured together as the engaging grooves (45) can be disengaged from the engaging claws (54). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of US Patent Application Publication No. 2020/0070082 to Fry et al. (hereinafter referred to as Fry).
	Yamaguchi is discussed above in section 4. Yamaguchi discloses a snap connection between the housings using the engaging grooves (45) and the engaging claws (54). Yamaguchi does not disclose the first and second housings being lockingly secured together by a friction fit. Fry discloses a filter (710), as shown in figures 11A – 12B, having two housing portions (714, 730) that can be connected by snap-fit features or friction-fit features, as discussed in paragraph [0093]. Thus, one of ordinary skill in the art would reasonably expect that friction-fit elements would function similarly to snap-fit elements to connect housing pieces together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi to form the lockingly secure connection between the housings using a friction fit as suggested by Fry as a friction fir is equivalently known to a snap fit for connecting housing parts together in a filter. 

Claims 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of US Patent No. 4,617,122 to Kruse et al. (hereinafter referred to as Kruse).
	Yamaguchi is discussed above in section 4. In regard to claim 8, Yamaguchi does not disclose the filter assembly define first and second side by side chambers. Kruse discloses a similar filter assembly, as shown in figures 4 and 5, having two frame components (20, 40) with a filter media (60) secured therebetween. As shown in figure 4, the base (20) includes a cross wall (34) that divides the filter assembly into first and second side by side chambers. The cross wall (34) further supports the filter media (60). A cross wall in Yamaguchi would function equivalently to provide additional support to the filter media. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi to include a cross wall in the filer assembly as suggested by Kruse in order to provide additional support to the filter media. In this case, the cross wall divides the filter assembly into first and second side by side chambers. 
	In regard to claims 9 and 10, how the filter assembly in the combination of Yamaguchi and Kruse is used does not affect its structure. The filter assembly in the combination is capable of being used such that air flows in a first direction through the first chamber and in a second direction that is opposed to the first direction through the second chamber. Similarly, the filter media in the first chamber can be considered a pre-motor filter and the filter media in the second chamber can be considered a post motor filter. The limitations in claims 9 and 10 are only directed to how the filter assembly is used and do not add any further structural limitations. 
	In regard to claim 11, as in Kruse, the filter media in the combination will extend between the first and second opposed end walls of the first housing as a contiguous filter member that is located in each of the first and second chambers. 
	In regard to claim 12, in the combination of Yamaguchi and Kruse, the filter media will be positioned between the first and second housings (4, 5) in the same manner as taught by Yamaguchi. The filter media has a laterally extending filter media profile. The cross, or intermediate, wall is located between the first or second end walls and has a support surface that has a laterally extending profile that is comparable to that of the filter media profile, as shown in Kruse. The cross wall can be included on either housing (4, 5). Whichever housing the cross wall is included on can be considered to form the second housing. 
	In regard to claim 13, both Yamaguchi and Kruse disclose a filter media having a corrugated profile. 

Allowable Subject Matter
Claims 5 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 5, Yamaguchi discloses the filter frame (3), which includes both housings (4, 5), to be made from a plastic material, see paragraph [0070]. There is no teaching or suggestion for forming either housing from a deformable sealing material. Claim 6 depends form claim 5 and would be allowable for at least the same reason as claim 5. 
	In regard to claim 7, there is similarly no teaching or suggestion in Yamaguchi for one of the surfaces of one of the first and second housings that abut surfaces of the other of the first and second housings to be provided with a deformable sealing material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773